Citation Nr: 1725403	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  13-07 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

In February 2017 the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

During a February 2017 hearing before the Board, the Veteran asserted that the results from his August 2016 VA examination were inaccurate.  In that regard, the Veteran claims that the blood pressure readings recorded by the August 2016 VA examiner are not an accurate portrayal of the current severity of his hypertension.  Specifically, the Veteran stated that his blood pressure was taken after being at rest, and after having sat in a relaxed position for ten to fifteen minutes.  Thus, the Veteran contends that the blood pressure readings were unrepresentative of severity and manifestations of his hypertension.   
Moreover, the Veteran contends that he would have higher blood pressure readings than that from the August 2016 VA examination if his blood pressure were taken immediately after he had been walking, going to the store, or engaging in other more rigorous activities.  To that end, the Veteran stated that when he experienced elevated blood pressure, he became lightheaded, dizzy, and easily out of breath.  Moreover, the Veteran stated that his hypertension also caused headaches, and black spots to appear in front of his eyes during periods of increased blood pressure.  

The Board finds that, in light of the contentions made by the Veteran at his February 2017 Board hearing, an additional VA examination is warranted to determine the nature and severity of the Veterans service-connected hypertension.  

Accordingly, the case is REMANDED for the following action:


1. Afford the Veteran a VA examination to determine the severity and manifestations of his service-connected hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability pursuant to the Schedule for Rating Disabilities.  Specifically, the examiner should discuss the Veteran's contentions that his hypertension becomes worse during periods of activity, which results in dizziness, lightheadedness, headaches, seeing black spots, and becoming easily out of breath.  

The examiner should also provide an opinion concerning the impact of the Veteran's hypertension on his occupational functioning.  The examiner should describe the types of limitations the Veteran experiences as a result of his hypertension.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available for review.

2. In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

